DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-12, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brak (EP 0633365).
Regarding claim 1, Brak discloses a carrier component 10 configured to support one or more panels of a ceiling system, (Fig 1), the carrier component 10 comprising: 
a body portion 12 extending along a first longitudinal axis 13 (Fig 1); and 
a plurality of support members 20 extending from the body portion and arranged in a spaced apart manner along the longitudinal axis, each of the support members 20 extending along a second longitudinal axis (Fig 1, annotated Fig A) and comprising: 
a distal end (annotated Fig A); a
first ledge 34 and a second ledge 34 located on opposite sides of the second longitudinal axis; and a third ledge 26 and a fourth ledge 26 located on opposite sides of the second longitudinal axis, the third and fourth ledges 26 being located further from the distal end than the first and second ledges 34 (Fig 1, 2, annotated Fig A).

    PNG
    media_image1.png
    505
    459
    media_image1.png
    Greyscale


Regarding claim 2, Brak discloses the first and second ledges 34 are intersected by a first transverse axis F that is perpendicular to the second longitudinal axis of the support member 20 and wherein the third and fourth ledges 26 are S that is perpendicular to the second longitudinal axis of the support member, the first transverse axis F being located closer to the distal end of the support member than the second transverse axis S (annotated Fig A).
Regarding claim 5, Brak discloses each of the support members 20 comprise a first side edge and a second side edge located on opposite sides of the second longitudinal axis, a first notch in the first side edge that defines the first ledge 34, a second notch in the second side edge that defines the second ledge 34, a third notch in the first side edge that defines the third ledge 26, and a fourth notch in the second side edge that defines the fourth second ledge 26 (Fig 2, annotated Fig A).
Regarding claim 6, Brak discloses a central portion of the first side edge extends between the first and third notches such that the first and third notches have distinct openings in the first side edge, and wherein a central portion of the second side edge extends between the second and fourth notches such that the second and fourth notches have distinct openings in the second side edge (Fig 2, annotated Fig A).
Regarding claim 7, Brak discloses each of the support members 20 comprises a front surface and an opposite rear surface, and wherein each of the first, second, third, and fourth notches extends through the support member 20 from the front surface to the rear surface (Fig 2, annotated Fig A).
Regarding claim 8, Brak discloses the first and second ledges 34 are configured to engage a mounting element of a first type of panel to support the first type of panel from the support members 20 (Fig 8), and wherein the third and fourth ledges 26 are 
Regarding claim 9, Brak discloses the first and second ledges 34 are configured to prevent and prohibit engagement with the mounting element of the second type of panel, and wherein the third and fourth ledges 26 are configured to prevent and prohibit engagement with the mounting element of the first type of panel (Fig 2, 8).
Regarding claim 10, Brak discloses an end of the first ledge 34 that is closest to the second longitudinal axis is located at a first distance from the second longitudinal axis and wherein an end of the third ledge 26 that is closest to the second longitudinal axis is located at a second distance from the second longitudinal axis, the second distance being greater than the first distance (Fig 2, annotated Fig A).
Regarding claim 11, Brak discloses an end of the second ledge 34 that is closest to the second longitudinal axis is located at the first distance from the second longitudinal axis and wherein an end of the fourth ledge 26 that is closest to the second longitudinal axis is located at the second distance from the second longitudinal axis (Fig 2, annotated Fig A).
Regarding claim 12, Brak discloses a maximum distance measured from the first and second ledges 34 to the distal end is less than a maximum distance measured from the third and fourth ledges 26 to the distal end (annotated Fig A).

Regarding claim 17, Brak discloses a carrier component 10 configured to support one or more panels of a ceiling system (Fig 1), the carrier component comprising: 
a body portion 12 extending along a first longitudinal axis 13 (Fig 1, 2); and 
a first support member 20 extending from the body portion 12 along a second longitudinal axis, the first support member 20 comprising a distal end, a first ledge 34 located on a first side of the second longitudinal axis, and a second ledge 26 located on the first side of the second longitudinal axis, the first ledge 34 being located closer to the distal end than the second ledge 26 (Fig 2, annotated Fig A); and 
a second support member 20 extending from the body portion 12 along a third longitudinal axis, the second support member 20 comprising a distal end, a third 34 ledge located on a second side of the third longitudinal axis, and a fourth ledge 26 located on the second side of the third longitudinal axis, the third ledge 34 being located closer to the distal end than the fourth ledge 26 (annotated Fig 2, A); and wherein the second support member 20 is located on a second side of the second longitudinal axis of the first support member 20 and the first support member 20 is located on a first side of the third longitudinal axis of the second support member, the first and second support members 20 being spaced apart from one another along the first longitudinal axis of the body portion (Fig 1, annotated Fig 2, A).

    PNG
    media_image2.png
    258
    798
    media_image2.png
    Greyscale

Regarding claim 18, Brak discloses the first and second support members 20 are capable of being configured to support a first type of panel via engagement of the first type of panel with the first ledge 34 of the first support member 20 and the third ledge 24 of the second support member 20, and wherein the first and second support members 20 are capable of being configured to support a second type of panel via engagement of the second type of panel with the second ledge 26 of the first support member 20 and the fourth ledge 26 of the second support member 20 (Fig 2, 8).
Regarding claim 19, Brak discloses an end of the second ledge 26 that is located closest to the second longitudinal axis is further from the second longitudinal axis than an end of the first ledge 34 that is located closest to the second longitudinal axis (annotated Fig A).
Regarding claim 20, Brak discloses an end of the fourth ledge 26 that is located closest to the third longitudinal axis is further from the third longitudinal axis than an end of the third ledge34 that is located closest to the third longitudinal axis (annotated Fig 2). 
Regarding claim 21, Brak disclosesa carrier component 10 configured to support one or more panels of a ceiling system (Fig 1), the carrier component 10 comprising: 
a body portion 12 extending along a first longitudinal axis 13; and
 a plurality of support members 20 extending from the body portion 12 and arranged in a spaced apart manner along the first longitudinal axis 13, each of the support members extending along a second longitudinal axis and comprising: 
a distal end; a first side edge extending from the distal end in a direction towards the body portion 12; a first notch formed into the first side edge and terminating at a first end that is located a first distance from the second longitudinal axis; and a second notch (equivalent to third notch of annotated Fig A) formed into the first side edge and terminating at a second end that is located a second distance from the second longitudinal axis, the second distance being greater than the first distance (Fig 2, annotated Fig A); and wherein each of the first and second notches is configured to receive at least a portion of a mounting element of a panel to mount the panel to the carrier component (Fig 2, 8).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
03/10/2022